 

Exhibit 10.1

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made as of January
7, 2016 among INTERNATIONAL BANK OF COMMERCE, a Texas state banking association
(together with its successors and assigns, “Lender”), GREYSTONE LOGISTICS, INC.,
an Oklahoma corporation (“Greystone Logistics”), and GREYSTONE MANUFACTURING,
L.L.C., an Oklahoma limited liability company (“Greystone Manufacturing” and,
together with Greystone Logistics, the “Borrowers”) and (a) amends the Loan
Agreement (Revolving Loan and Equipment Term Loan) dated as of January 31, 2014
among Borrowers and Lender (the “Loan Agreement”), and (b) ratifies and amends
the other Loan Documents to which the Borrowers are a party as described below.

 

Borrowers and Lender agree as follows:

 

1. Definitions. Capitalized terms used but not defined in this Amendment have
the meanings given to them in the Loan Agreement.

 

2. Amendments to Loan Agreement.

 

(a) The following new definitions are added to Section 1.1 of the Loan Agreement
in appropriate alphabetical order:

 

“Agreement” means this Loan Agreement, as amended by the First Amendment and as
it is further amended, modified, extended or restated from time to time.

 

“First Amendment” means the First Amendment to Loan Agreement among Borrowers
and Lender dated as of the First Amendment Date.

 

“First Amendment Date” means January 7, 2016.

 

“Milacron Equipment Acquisition” means the acquisition by Greystone
Manufacturing of certain injection molding equipment manufactured by one or more
Affiliates of Milacron Holding Corp.

 

“New Equipment Loan” has the meaning provided in Section 2.2(a).

 

“Rolling Testing Period” means, as to the Borrowers, each period of twelve
consecutive months ending on February 28 (or 29th, as applicable), May 31,
August 31 or November 30.

 

“Term Loan A” has the meaning provided in Section 2.2(a).

 

“Term Loan B” has the meaning provided in Section 2.2(b).

 

“Term Loans” has the meaning provided in Section 2.2(b).

 

“Term Note A” means the Amended, Restated and Consolidated Promissory Note dated
as of the First Amendment Date executed by the Borrowers in favor of the Lender
in the original face amount of the Term Loan A, as amended, modified, replaced,
restated, extended or renewed from time to time.

 



 

 

“Term Note B” means the Amended and Restated Promissory Note dated as of the
First Amendment Date executed by the Borrowers in favor of the Lender in the
original face amount of the Term Loan B, as amended, modified, replaced,
restated, extended or renewed from time to time.

 

“Term Notes” means the Term Note A and the Term Note B.

 

(b) The following existing definitions in Section 1.1 of the Loan Agreement are
amended and restated in their entirety as follows:

 

“Cash Flow” means, as to the Borrowers for any period, on a consolidated basis,
(a) net income, after the current portion of income tax, for such period, (b)
less gain or plus loss from discontinued operations and extraordinary items for
such period, (c) plus depreciation, depletion, and amortization expense for such
period, (d) plus interest expense on all Debt for such period, (e) minus
dividends, redemptions, and similar distributions made or paid by a Borrower on
common or preferred equity during such period (excluding the Closing Dividend),
(f) minus capital expenditures for such period (excluding the Yorktown Equipment
Acquisition and the Milacron Equipment Acquisition).

 

“Loans” means the Revolving Loan and the Term Loans.

 

“Notes” means the Revolving Note and the Term Notes.

 

“Revolving Note” means the Amended and Restated Promissory Note dated as of the
First Amendment Date executed by the Borrowers in favor of the Lender in the
maximum principal amount of the Revolving Loan, as amended, modified, replaced,
restated, extended or renewed from time to time.

 

(c) Section 2.2 of the Loan Agreement is amended and restated in its entirety as
follows:

 

Section 2.2. Term Loans. Lender has previously advanced to Borrowers a term loan
in the origin principal amount of $9,200,000.00, of which the principal amount
of $5,917,431.97 remains outstanding (the “Equipment Term Loan”). Borrowers
acknowledge that the Equipment Term Loan has been fully advanced and that Lender
is not obligated to make any further advances on the Equipment Term Loan. In
connection with the First Amendment, Borrowers have requested, and Lender has
agreed, subject to the terms and conditions of this Agreement, to the following
additional extensions of credit and modifications to the Equipment Term Loan:

 

2

 

 

(a) Lender shall make an additional term loan to Borrowers in the original
principal amount of $2,530,072.00 (the “New Equipment Loan”) on the First
Amendment Date. The New Equipment Loan and $2,917,431.97 of the principal amount
outstanding on the Equipment Term Loan are consolidated into a new loan in the
combined principal amount of $5,447,503.97 (as so consolidated, the “Term Loan
A”) to be repaid in accordance with Term Note A.

 

(b) The Equipment Term Loan’s remaining principal balance of $3,000,000 is
deemed to be separate term loan (the “Term Loan B” and, together with Term Loan
A, the “Term Loans”) to be repaid in the accordance with Term Note B. For the
avoidance of doubt, following the First Amendment Date, the Term Loan A and the
Term Loan B will replace and restate (but are not a novation of) the Equipment
Term Loan in its entirety.

 

(d) Lender and Borrowers agree that the maturity date of the Revolving Loan is
extended an addition two years, until January 31, 2018. Accordingly, the
reference to “January 31, 2016” in Section 2.3(a) of the Loan Agreement is
amended to read “January 31, 2018.”

 

(e) The following is added as a new Section 2.3(c) to the Loan Agreement:

 

(c) The New Equipment Loan is available in one disbursement from the Lender on
the First Amendment Date, unless a Default or Event of Default has occurred.

 

(f) Section 2.4 of the Loan Agreement is amended and restated in its entirety as
follows:

 

(a) The Revolving Loan is evidenced by, and the Borrowers shall repay the
Revolving Loan in accordance with, the Revolving Note. Interest will accrue on
the outstanding principal balance of the Revolving Loan as described in the
Revolving Note, except as otherwise provided in this Agreement.

 

(b) Term Loan A is evidenced by, and Borrowers shall repay Term Loan A in
accordance with, Term Note A. Interest will accrue on the outstanding principal
balance of Term Loan A as described in Term Note A, except as otherwise provided
in this Agreement.

 

(c) Term Loan B is evidenced by, and Borrowers shall repay Term Loan B in
accordance with, Term Note B. Interest will accrue on the outstanding principal
balance of Term Loan B as described in Term Note B, except as otherwise provided
in this Agreement.

 

3

 

 

(g) Section 8.1 of the Loan Agreement is amended and restated in its entirety as
follows:

 

Section 8.1. Use of Proceeds. Borrowers shall use (a) the Revolving Loan
proceeds only for general working capital purposes, (b) the Equipment Term Loan
proceeds only for repaying the F&M Debt, paying the Closing Dividend and
financing the Yorktown Equipment Acquisition, and (c) the New Equipment Loan
proceeds only for financing the Milacron Equipment Acquisition and paying
Lender’s fees and costs associated with the First Amendment.

 

(h) Lender and Borrowers agree that Borrowers are not required to maintain the
minimum Debt Service Coverage Ratio required by Section 8.3 of the Loan
Agreement until the Rolling Testing Period ending May 31, 2016 (and each Rolling
Testing Period thereafter). Accordingly, Section 8.3 of the Loan Agreement is
amended and restated in its entirety to read as follows:

 

Section 8.3. Debt Service Coverage Ratio. For each Rolling Testing Period ending
on or after May 31, 2016, Borrowers shall maintain on a consolidated basis a
Debt Service Coverage Ratio of at least 1.25:1.00, calculated as of the last
date of the Rolling Testing Period.

 

(i) Section 8.5 of the Loan Agreement is amended and restated in its entirety as
follows:

 

Section 8.5. Capital Expenditures. Borrowers will not spend or incur obligations
to acquire fixed assets for more $1,000,000.00 in any single fiscal year on a
consolidated basis, excluding (a) the Yorktown Equipment Acquisition, (b) the
Milacron Equipment Acquisition, and (b) fixed assets acquired from Kruger or
Yorktown pursuant to any Debt offset arrangement entered into on or before
January 31, 2014.

 

3. Waiver of Event of Default. Lender waives any Default or Event of Default
arising solely from the Borrowers’ failure to maintain the Debt Service Coverage
Ratio required by Section 8.3 of the Loan Agreement for the Rolling Testing
Period ending on November 30, 2015.

 

4. Effect of this Amendment. Except as expressly provided above, this Amendment
is not a waiver of, amendment to, consent to or modification of (a) any term or
provision of any of the Loan Documents except as specifically set forth above,
and this Amendment, or (b) any event, condition, or transaction on the part of
any Person.

 

5. Ratification of Loan Documents. The Loan Agreement and the other Loan
Documents remain in full force and effect as amended by this Amendment. Each
Borrower (a) ratifies and confirms all of the respective Loan Documents to which
it is a party as valid, subsisting and continuing in full force and effect, as
modified by this Amendment, and (b) agrees that all references to the Loan
Agreement in the Loan Documents to which it is a party are amended to mean the
Loan Agreement as amended by this Amendment.

 

4

 

 

6. Conditions. The effectiveness of this Amendment is subject to satisfaction of
the following conditions precedent, each of which exist for Lender’s sole
benefit and may be waived by Lender only (in its sole discretion):

 

(a) Documents. Lender’s receipt of the following, each properly executed, each
dated the First Amendment Date (or, in the case of certificates of governmental
officials, a recent date before the date of the Amendment) and each in form and
substance satisfactory to Lender and its legal counsel:

 

(i) this Amendment;

 

(ii) the Term Note A;

 

(iii) the Term Note B;

 

(iv) the Revolving Note;

 

(v) an Amended and Restated Combined Limited Guaranty Agreement in favor of
Lender signed by Kruger and Rosene, unconditionally guarantying all Obligations
(and all indebtedness and obligations of Greystone Real Estate under the
Greystone Real Estate Loan Agreement) up to a maximum principal amount of
$6,500,000.00, subject to the limitations provided therein;

 

(vi) a ratification of and amendment to the Mortgage executed by Greystone Real
Estate;

 

(vii) one or more certificates of resolutions or other action, incumbency
certificates and/or other certificates as Lender requires with accompanying
governing documents for the Borrowers and Greystone Real Estate and actions and
resolutions of the Borrowers and Greystone Real Estate in connection with this
Amendment; and

 

(viii) all other documents and instruments requested by Lender.

 

(b) Fees and Expenses. If required by Lender, Borrowers’ payment of all
out-of-pocket expenses required under Section 8 of this Amendment. If Lender
elects, in its sole discretion, to waive collection of any fees and expenses as
a condition to the effectiveness of this Amendment, Borrowers will remain
obligated to pay those fees and expenses, which are due and payable on the First
Amendment Date. Borrower authorize Lender to withhold the amount of its fees and
expenses from proceeds of the New Equipment Loan and acknowledges that any
amounts so withheld will nonetheless constitute an advance of principal on the
New Equipment Loan, repayable in accordance with the Term Note A and the other
Loan Documents.

 

7. Representations and Warranties.

 

(a) Each Borrower represents and warrants to the Lender that as of the date of
this Amendment:

 

(i) its representations and warranties in the Loan Documents to which it is a
party are true and correct in all material respects as though made on First
Amendment Date, except to the extent that any of them speak to a different
specific date, in which case they are true and correct as of the earlier date;

 

5

 

 

(ii) as of the First Amendment Date, (A) no Default or Event of Default exists
(other than any Default or Event of Default waived by Lender under Section 3
above), and (B) no Default or Event of Default exists under, and as defined in,
the Greystone Real Estate Loan Agreement;

 

(iii) its execution, delivery and performance of this Amendment and all other
Loan Documents executed by it in connection with this Amendment have been duly
authorized by all necessary corporate or limited liability company action, as
applicable, and do not and will not contravene the terms of any of its
organizational documents, any law or any indenture, loan or credit agreement, or
any other material agreement or instrument to which it is a party or by which it
is bound or to which it or its properties are subject;

 

(iv) no authorizations, approvals or consents of, and no filings or
registrations with, any governmental authority or any other Person are necessary
for the execution, delivery or performance by such Borrower of this Amendment or
the other Loan Documents executed by it in connection with this Amendment, or
for the validity or enforceability thereof; and

 

(v) this Amendment and each other Loan Document to which it is a party
constitutes such Borrower’s legal, valid and binding obligations, enforceable
against it in accordance with its terms, in all cases except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and by judicial discretion regarding the
enforcement of or any applicable laws affecting remedies (whether considered in
a court of law or a proceeding in equity).

 

8. Fees and Expenses.

 

(a) As additional consideration for Lender entering into this Amendment and
extending the New Equipment Loan, Borrowers shall pay (i) an origination fee of
$12,500.00, and (ii) a documentation fee of $250.00.

 

(b) In accordance with Section 10.5 of the Loan Agreement (and without in any
way limiting its provisions), Borrowers shall pay all reasonable out-of-pocket
expenses incurred by the Lender, including the reasonable fees, charges and
disbursements of Lender’s counsel (determined on the basis of such counsel’s
generally applicable rates) in connection with (i) this Amendment, the
preparation of this Amendment and any other Loan Documents, and any filings or
other documents or instruments required in connection with the preparation of
this Amendment or the other Loan Documents, and (ii) the enforcement, collection
or protection of its rights in connection with the Loan Documents, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect the Loan Documents and this Agreement. Expenses being
reimbursed by Borrowers under this Section include, without limitation, costs
and expenses incurred in connection with appraisals, field examinations,
insurance reviews, flood determinations, lien and title searches and title
insurance, and recording and filing fees or taxes.

 

6

 

 

9. Events of Default Unaffected. Nothing in this Amendment is a waiver of any
Default or Event of Default, or of any right or remedy available to the Lender
by reason of the occurrence or existence of any Default or Event of Default.

 

10. Releases. Each Borrower, for itself and on behalf of all its predecessors,
successors, assigns, agents, employees, representatives, officers, directors,
managers, members, shareholders, beneficiaries, trustees, administrators,
subsidiaries, Affiliates, employees, servants and attorneys (collectively the
“Releasing Parties”), releases and forever discharges Lender and its successors,
assigns, partners, directors, officers, agents, attorneys, and employees from
any and all claims, demands, cross-actions, controversies, causes of action,
damages, rights, liabilities and obligations, at law or in equity whatsoever,
known or unknown, now held, owned or possessed by any or all of the Releasing
Parties or that any or all of the Releasing Parties hold or claim to hold in the
future as a result of any actions or inactions occurring on or before the First
Amendment Date, under common law or statutory right, arising directly or
indirectly out of out of the Loans, any of the Loan Documents, or any of the
documents, instruments or any other transactions relating thereto or the
transactions contemplated thereby. Each Borrower understands and agrees that
this is a full, final and complete release and agrees that this release may be
pleaded as an absolute and final bar to any or all suit or suits pending or that
are filed or prosecuted in the future by any of the Releasing Parties, or anyone
claiming by, through or under any of the Releasing Parties, in respect of any of
the matters released hereby, and that no recovery on account of the matters
described herein may hereafter be had from anyone whomsoever, and that the
consideration given for this release is not an admission of liability.

 

11. Governing Law; Miscellaneous. This Amendment is governed by the Loan
Agreement, including the rules of construction provided in Section 1.2 and the
miscellaneous provisions of Article X. Unless stated otherwise, (a) the singular
number includes the plural and vice versa and words of any gender include each
other gender, in each case, as appropriate, (b) headings and captions may not be
construed in interpreting provisions, and (c) this Amendment may be executed in
any number of counterparts with the same effect as if all signatories had signed
the same document, and all of those counterparts must be construed together to
constitute the same document.

 

[Signature Pages Attached]

 

7

 

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT is made as of the date first indicated on
the first page.

 

  “BORROWERS”       GREYSTONE LOGISTICS, INC.,
an Oklahoma corporation         By: /s/ Warren F. Kruger     Warren F. Kruger,
President/CEO         GREYSTONE MANUFACTURING, L.L.C.,
an Oklahoma limited liability company       By: /s/ Warren F. Kruger     Warren
F. Kruger, Manager

 

Signature Page

First Amendment to Loan Agreement

 

 

 

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT is made as of the date first indicated on
the first page.

 

  “LENDER”       INTERNATIONAL BANK OF COMMERCE,
a Texas state banking association         By: /s/ Andrew J. Levinson     Andrew
J. Levinson, President

 

 

 

